Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 12, 2014

                                      No. 04-13-00897-CV

                      Lynn Noble HAWTHORNE a/k/a Lynn Hawthorne,
                                      Appellant

                                                v.

                                       Jack GUENTHER,
                                            Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-20197
                         Honorable Antonia Arteaga, Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice
               Luz Elena D. Chapa, Justice

      The Appellant’s Unopposed Motion to Reschedule Oral Argument is GRANTED. The
above cause has been set for formal submission and oral argument before the Court on
September 24, 2014, at 9:00AM.

        Argument is limited to twenty (20) minutes to each side with ten (10) minutes rebuttal.
If you do not wish to present argument, you must notify this Court in writing within seven (7)
days of receiving this notice.

It is so ORDERED on this 12th day of August, 2014.
                                                                   PER CURIAM

ATTESTED TO:___________________________
               Keith E. Hottle
               Clerk of Court